J. S93007/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                                           :
                    v.                     :
                                           :
LATASHA ROBINSON,                          :
                                           :
                         Appellant         :     No. 3433 EDA 2015

              Appeal from the Judgment of Sentence July 10, 2015
              In the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0004971-2013

BEFORE: DUBOW, SOLANO, AND PLATT, JJ.*

MEMORANDUM BY DUBOW, J.:                          FILED JANUARY 25, 2017

        Appellant, Latasha Robinson, appeals from the Judgment of Sentence

entered by the Philadelphia County Court of Common Pleas following her

jury trial convictions of Unlawful Contact with a Minor, Corruption of a Minor,

and Aggravated Indecent Assault of a Child.1 We affirm.

        The trial court stated the relevant facts in its Pa.R.A.P. 1925(a)

Opinion as follows:

        On February 18, 2013, Police Officer Arnaldo Santos responded
        to a call at 416 North Grove Street in the city and county of
        Philadelphia, PA. Officer Santos arrived at the scene and met
        with the complainant’s mother who was very upset.         The
        complainant’s mother told Officer Santos that she picked the
        complainant up at the complainant’s grandmother’s house.


*
    Retired Senior Judge Assigned to the Superior Court.
1
  18 Pa.C.S. § 6318(a)(1); 18 Pa.C.S. § 6301(a)(1)(i); and 18 Pa.C.S. §
3125(b), respectively.
J. S93007/16


     According to the complainant, she was touched in her private
     area. On the way home from her grandmother’s house, the
     complainant urinated on herself. Her mother saw blood on the
     complainant’s underwear and called the police.            The
     complainant’s mother turned the underwear over to the officer.
     When they arrived at the hospital, the officer gave the
     underwear to the detectives.

     The complainant was three years old at the time of the incident.
     The complainant testified that on the day of the incident she was
     downstairs laying on the couch with the [Appellant]. [Appellant]
     touched her with her nails between her legs, an area the
     complainant refers to as her “coochie” or “coo-coo.”          The
     complainant also said that she saw [Appellant’s] butt.

     The complainant’s mother testified that she picked her daughter
     up from her mother’s house. Her mother lives there along with
     [Appellant], her girlfriend of about eleven years. When she
     arrived at her mother’s house, she notice[d] that her daughter
     was not her usual self. Typically, the complainant is very happy
     to see her mother but she noticed that the complainant was
     acting differently.    The complainant told her mother that
     [Appellant] “hurt my coo-coo.” The complainant then repeated
     that [Appellant] “put her finger in my coo-coo.” At first, the
     complainant’s mother and grandmother did not believe her. On
     the way home, she asked the complainant about what she said
     at the house. The complainant told her [Appellant] “touched my
     coo-coo.” The complainant told her [Appellant] laid her back,
     put her finger in her vagina, and put her boobs in her face. The
     complainant also urinated on herself on the way home. When
     her mother changed her pants, she saw blood. She then called
     her mother and told her that [Appellant] really must have
     touched the complainant and then she called the police.

     The complainant was taken by an ambulance to the emergency
     room at the Children’s Hospital of Philadelphia (“CHOP”), where
     she was examined by Dr. Mercedes Blackstone.                  The
     complainant was admitted to the hospital because she had an
     acuity score of two from a scale of one to five. The complainant
     received a full examination. Dr. Blackstone found a very small
     amount of blood in the area of the posterior forcia, which is the
     interior part of the vagina.        Also, a nurse practitioner
     documented a small amount of bleeding with urination.



                                   -2-
J. S93007/16


      A DNA analysis was performed by Lisette Vega, a forensic
      science expert from the Philadelphia Police Department
      Criminalistics Unit, DNA laboratory. [Vega] analyzed a swab
      from inside the complainant’s crotch, a vulvar swab, an oral
      swab, a perineal swab, and a reference blood sample from the
      complainant as well as a reference blood sample from
      [Appellant].    A touch DNA sample from inside of the
      complainant’s crotch matched the complainant and an unknown
      individual. [Appellant] was excluded as a contributor. The
      unknown individual was a female. The other swabs from inside
      the crotch, the vulvar swab, and the oral swab matched the
      complainant. However, [Vega] testified that it is possible that if
      the complainant wiped herself she may have removed all or
      some of the DNA from the area.

                                *      *    *

      On April 17, 2015, a jury found [Appellant] guilty of [U]nlawful
      [C]ontact with a [M]inor, [C]orruption of a [M]inor, and
      [A]ggravated [I]ndecent [A]ssault of a [C]hild.         The court
      deferred sentencing for a pre-sentence investigation and an
      assessment by the Sexual Offenders Assessment Board []
      pursuant to 42 Pa.C.S. § 9799.24 to determine if [Appellant] is a
      sexually violent predator. [The court did not find Appellant to be
      a Sexually Violent Predator.] On July 10, 2015, the court
      sentenced [Appellant] to [an aggregate term of] five and a half
      to eleven years in prison to be followed by a period of four years
      of sex offender probation. [Appellant] filed a Post Sentence
      Motion on July 10, 2015[, which was denied] on November 3,
      2015.

Trial Court Opinion, 4/20/16, at 1-4 (citations omitted).

      Appellant filed a timely Notice of Appeal. Both Appellant and the trial

court complied with Pa.R.A.P. 1925.

      Appellant presents two issues for our review:

      [I.] Whether the evidence was insufficient to convict Appellant of
      Unlawful Contact with a Minor, 18 Pa.C.S.[] § 6318(a)(1),
      Corruption of a Minor, 18 Pa.C.S.[] § 6301(a)(1)(i), and
      Aggravated Indecent Assault of a Child, 18 Pa.C.S.[] § 3125(b)?



                                      -3-
J. S93007/16


      [II.] Whether the weight of the evidence is against Appellant's
      convictions for Unlawful Contact with a Minor, 18 Pa.C.S.[] §
      6318(a)(1), Corruption of a Minor, 18 Pa.C.S.[] § 6301(a)(1)(i),
      and Aggravated Indecent Assault of a Child, 18 Pa.C.S.[] §
      3125(b)?

Appellant’s Brief at 7 (reordered for convenience).

      In her first issue, Appellant avers that the evidence is insufficient to

sustain her convictions because: (1) “the Commonwealth failed to prove that

Appellant ever made any physical contact with [c]omplainant on the day in

question[;]” and (2) “Appellant was excluded as [c]omplainant’s assailant.”

Appellant’s Brief at 15-16, 21-24.

      We review challenges to the sufficiency of the evidence by considering

whether, “viewing all the evidence admitted at trial in the light most

favorable to the verdict winner, there is sufficient evidence to enable the

fact-finder to find every element of the crime beyond a reasonable doubt.”

Commonwealth v. Melvin, 103 A.3d 1, 39 (Pa. Super. 2014). The trier of

fact—while passing on the credibility of the witnesses and the weight of the

evidence—is free to believe all, part, or none of the evidence.    Id. at 40.

Moreover, the trier of fact may base a conviction solely on circumstantial

evidence. Id. In conducting this review, the appellate court may not weigh

the evidence and substitute its judgment for that of the fact-finder. Id.

      Section 6318 of the Crimes Code defines Unlawful Contact with a

Minor, in relevant part, as follows:

      § 6318. Unlawful contact with minor



                                       -4-
J. S93007/16


      (a) Offense defined.--A person commits an offense if he is
      intentionally in contact with a minor, or a law enforcement
      officer acting in the performance of his duties who has assumed
      the identity of a minor, for the purpose of engaging in an activity
      prohibited under any of the following, and either the person
      initiating the contact or the person being contacted is within this
      Commonwealth:

      (1) Any of the offenses enumerated in Chapter 31 (relating to
      sexual offenses).

18 Pa.C.S. § 6318(a)(1). The statute defines “Contacts” as:

      Direct or indirect contact or communication by any means,
      method or device, including contact or communication in person
      or through an agent or agency, through any print medium, the
      mails, a common carrier or communication common carrier, any
      electronic communication system and any telecommunications,
      wire, computer or radio communications device or system.

18 Pa.C.S. § 6318(c).

      Section 6301 of the Crimes Code defines Corruption of Minors, in

relevant part, as follows:

      § 6301. Corruption of minors

      (a) Offense defined.--

      (1) (i) Except as provided in subparagraph (ii), whoever, being
      of the age of 18 years and upwards, by any act corrupts or tends
      to corrupt the morals of any minor less than 18 years of age, or
      who aids, abets, entices or encourages any such minor in the
      commission of any crime, or who knowingly assists or
      encourages such minor in violating his or her parole or any order
      of court, commits a misdemeanor of the first degree.

      (ii) Whoever, being of the age of 18 years and upwards, by any
      course of conduct in violation of Chapter 31 (relating to sexual
      offenses) corrupts or tends to corrupt the morals of any minor
      less than 18 years of age, or who aids, abets, entices or
      encourages any such minor in the commission of an offense
      under Chapter 31 commits a felony of the third degree.


                                     -5-
J. S93007/16



18 Pa.C.S. § 6301.

      Actions that tend to corrupt the morals of a minor are those that

“would offend the common sense of the community and the sense of

decency,     propriety   and   morality     which   most    people   entertain.”

Commonwealth v. Snyder, 870 A.2d 336, 351 (Pa. Super. 2005)

(quotation marks and citation omitted). Thus, the scope of the corruption

statute is extremely broad, encompassing conduct that far exceeds that

which is proscribed by Chapter 31 of Title 18. 18 Pa.C.S. § 6301(a)(1)(i).

The corruption statute also effectively provides a distinct offense and a

separate penalty for sexual offenses committed against children. 18 Pa.C.S.

§ 6301(a)(1)(ii).

      Section 3125 of the Crimes Code, one of the provisions in Chapter 31,

defines Aggravated Indecent Assault of a Child, in relevant part, as follows:

      § 3125. Aggravated indecent assault

      (a) Offenses defined.--Except as provided in sections 3121
      (relating to rape), 3122.1 (relating to statutory sexual assault),
      3123 (relating to involuntary deviate sexual intercourse) and
      3124.1 (relating to sexual assault), a person who engages in
      penetration, however slight, of the genitals or anus of a
      complainant with a part of the person’s body for any purpose
      other than good faith medical, hygienic or law enforcement
      procedures commits aggravated indecent assault if:

           (1) the person does so without the complainant’s consent;

           (2) the person does so by forcible compulsion;




                                      -6-
J. S93007/16


        (3) the person does so by threat of forcible compulsion
        that would prevent resistance by a person of reasonable
        resolution;

        (4) the complainant is unconscious or the person knows
        that the complainant is unaware that the penetration is
        occurring;

        (5)  the    person   has    substantially  impaired   the
        complainant’s power to appraise or control his or her
        conduct by administering or employing, without the
        knowledge of the complainant, drugs, intoxicants or other
        means for the purpose of preventing resistance;

        (6) the complainant suffers from a mental disability which
        renders him or her incapable of consent;

                                 *    *    *

     (b) Aggravated indecent assault of a child.--A person
     commits aggravated indecent assault of a child when the person
     violates subsection (a)(1), (2), (3), (4), (5) or (6) and the
     complainant is less than 13 years of age.

18 Pa.C.S. § 3125.

     The Honorable Donna M. Woelpper, who presided over the jury trial,

authored a comprehensive, thorough, and well-reasoned opinion, citing to

the record and relevant case law in addressing Appellant’s claims on appeal.

After a careful review of the parties’ arguments and the record, we affirm on

the basis of the trial court’s opinion.    See Trial Court Opinion at 4-8

(concluding that there was sufficient evidence to support Appellant’s

convictions because the jury found credible the victim’s testimony that

Appellant touched the victim’s vagina and caused injuries, which was

corroborated by other testimony and physical evidence of a sexual assault;



                                     -7-
J. S93007/16


Appellant’s arguments merely isolate certain portions of the victim’s

testimony while ignoring others).

         Viewing the totality of the evidence in the light most favorable to the

Commonwealth as the verdict winner, it is clear that the Commonwealth

proved each element of the offenses. Appellant’s sufficiency challenge, thus,

fails.

         Appellant next avers that the jury’s verdict was against the weight of

the evidence because: (1) “the Commonwealth failed to establish a time

frame when Appellant had an opportunity to commit the alleged” crime; (2)

the victim’s mother “had a clear bias against Appellant[;]” and (3) “DNA

evidence unequivocally excluded Appellant as [the victim’s] assailant.”

Appellant’s Brief at 15, 17-21.

         When considering challenges to the weight of the evidence, we apply

the following precepts:

           The weight of the evidence is exclusively for the finder of
           fact, who is free to believe all, none or some of the
           evidence and to determine the credibility of witnesses.

           Appellate review of a weight claim is a review of the
           exercise of discretion, not the underlying question of
           whether the verdict is against the weight of the evidence.
           Because the trial judge has had the opportunity to hear
           and see the evidence presented, an appellate court will
           give the gravest consideration to the findings and reasons
           advanced by the trial judge when reviewing a trial court’s
           determination that the verdict is against the weight of the
           evidence. One of the least assailable reasons for granting
           or denying a new trial is the lower court’s conviction that
           the verdict was or was not against the weight of the



                                       -8-
J. S93007/16


         evidence and that a new trial should be granted in the
         interest of justice.

Commonwealth v. Talbert, 129 A.3d 536, 545-46 (Pa. Super. 2015),

appeal denied, 138 A.3d 4 (Pa. 2016) (quotation marks and citations

omitted).

      Resolving contradictory testimony and questions of credibility are

matters for the finder of fact. Commonwealth v. Hopkins, 747 A.2d 910,

917 (Pa. Super. 2000). Further, “[i]n order for a defendant to prevail on a

challenge to the weight of the evidence, the evidence must be so tenuous,

vague[,] and uncertain that the verdict shocks the conscience of the court.”

Talbert, supra at 546 (quotation marks and citation omitted).      It is well-

settled that we cannot substitute our judgment for that of the trier of fact.

Id.

      The trial court addressed Appellant’s weight of the evidence challenge

as follows:

      On appeal [Appellant] asserts that the verdict is against the
      weight of the evidence because the DNA evidence excluded the
      [Appellant] as a suspect. As discussed at length above, the jury
      heard from numerous witnesses and was able to assess the
      credibility of the witnesses. Although [Appellant’s] testimony
      contradicted the testimony of the complainant and the DNA did
      not match [Appellant], the jury had the full opportunity to
      evaluate the substance of the testimony to make the relevant
      factual determinations. Additionally, “where an appellant argues
      that physical evidence is inconsistent with a victim’s testimony,
      but that evidence does not necessarily exculpate him [or her],
      the fact-finder may entertain a defendant’s alternative theory
      and reasonably reject it.      In such instances, we will not
      substitute the fact-finder’s judgment with our own.”
      [Commonwealth v. Wall, 953 A.2d 581, 586 (Pa. Super.


                                    -9-
J. S93007/16


     2008)]; [s]ee also Commonwealth v. Burns, 988 A.2d 684,
     695 (Pa. Super. 2009) (the exclusion of a defendant as a DNA
     contributor does not mandate a finding of not guilty). In Wall[,]
     the court rejected the defendant’s weight of the evidence claim
     where DNA testing excluded Wall’s sperm as a match. The court
     concluded [that] while DNA evidence may have been an
     alternative theory[,] it did not require the conclusion that Wall
     did not rape the victim.

     Here, the jury heard testimony from the complainant who
     testified credibly that [Appellant] touched her “coo-coo” as well
     as the complainant’s mother who testified that she saw blood
     between the complainant’s legs after she urinated. The jury also
     heard testimony that the DNA evidence did not match that of the
     [Appellant]. However, the Commonwealth’s laboratory expert
     presented a reasonable explanation that the DNA could have
     been removed when the complainant wiped herself after
     urinating. The jury had the full opportunity to hear [Appellant’s]
     alternative theory and assess its credibility, and chose to reject
     it. Therefore, this court finds no merit in [Appellant’s] challenge
     to the weight of the evidence presented at trial as it does not
     “shock one’s sense of justice.”

Trial Court Opinion at 8-9 (some citations and quotation marks omitted).

We agree with the trial court’s assessment.

     Appellant essentially asks us to reassess the credibility of the victim

and reweigh the testimony and evidence presented at trial. Appellant’s Brief

at 17-21. We cannot and will not do so. The jury found credible the victim’s

testimony that Appellant touched the victim’s vagina and caused injuries,

which was corroborated by other testimony and physical evidence of a

sexual assault. Thus, the verdict was not so contrary to the evidence as to

shock the court’s conscience, and the trial court properly denied Appellant’s

weight of the evidence claim.




                                   - 10 -
J. S93007/16


      The parties are instructed to attach a copy of the trial court’s April 20,

2016 Opinion to all future filings.

      Judgment of Sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/25/2017




                                      - 11 -
                                                                                                 Circulated 12/27/2016 12:41 PM
                                                                                                                at1   ic::-n)J
                                                                                                           F    II !i_ IThe defendant filed a Post Sentence Motion on July 10, 2015. This court denied the motion on

November 3, 2015. On November 12, 2015, the defendant filed a notice of appeal.

    The defendant raises the following claims in her "Statement of Errors Complained of on

Appeal" ("Statement"):

                         "l ,   The weight of the evidence was against Defendant's convictions
                                for Aggravated Indecent Assault of a Child, Unlawful Contact with
                                a Minor, and Corruption of Minors, because the DNA evidence
                                excluded Defendant as a suspect.

                         2.     The evidence is insufficient to support Defendant's conviction for
                                Aggravated Indecent Assault cf a Child, Unlawful Contact with a
                                Minor, and Corruption of Minors, because the DNA evidence
                                excluded Defendant as a suspect."

Statement at~~ 1-2.


    II.     FACTS

    On February 18, 2013, Police Officer Arnaldo Santos responded to a call at 416 North Grove

Street in the city and county of Philadelphia, PA. Notes of Testimony ('~.T."), Apr. 15, 2015

Vol. III at pp. 20-22. Officer Santos arrived at the scene and met with the complainant's mother

who was very upset. Id. 23. The complainant's mother told Officer Santos that she picked the

complainant up at the complainant's grandmother's house. Id. at 24. According to the

complainant, she was touched in her private area. Id. On the way home from her grandmother's

house, the complainant urinated on herself. Id. Her mother saw blood on the complainant's

underwear and called the police. Id. The complainant's mother turned the underwear over to the

officer. Id. at 25. When they arrived at the hospital, the officer gave the underwear to the

detectives. Id.

   The complainant was three years old at the time of the incident. Id. at 43. The complainant

testified that on the day of the incident she was downstairs laying on the couch with the


                                                 2
defendant. Id. at 43-44. The defendant touched her with her nails between her legs, an area the

 complainant refers to as her "coochie" or "coo-coo." Id. at 45. The complainant also said that

she saw the defendant's butt. Id. at 47-48.

    The complainant's mother testified that she picked her daughter up from her mother's house.

Id. at 58. Her mother lives there along with the defendant, her girlfriend of about eleven years.

Id. at 59. When she arrived at her mother's house, she notice that her daughter was not her usual

self. Id. at 63. Typically, the complainant is very happy to see her mother but she noticed that

the complainant was acting differently. Id The complainant told her mother that the defendant

"hurt my coo-coo." Id. at 64. The complainant then repeated that the defendant "put her finger

in my coo-coo." Id. At first, the complainant's mother and grandmother did not believe her. Id.

On the way home, she asked the complainant about what she said at the house. Id. at 71. The

complainant told her the defendant "touched my coo-coo." Id. at 72. The complainant told her

the defendant laid her back, put her finger in her vagina, and put her boobs in her face. Id The

complainant also urinated on herself on the way home. Id. When her mother changed her pants,

she saw blood. Id at 73. She then called her mother and told her that the defendant really must

have touched the complainant and then she called the police. Id. at 73-74.

   The complainant was taken by an ambulance to the emergency room at the Children's

Hospital of Philadelphia ("CHOP"), where she was examined by Dr. Mercedes Blackstone. Id

at 117. The complainant was admitted to the hospital because she had an acuity score of two

from a scale of one to five. Id. at 119. The complainant received a full examination. Id at 123.

Dr. Blackstone found a very small amount of blood in the area of the posterior forcia, which is

the interior part of the vagina. Id. at 123-124. Also, a nurse practitioner documented a small

amount of bleeding with urination. Id. at 124.



                                                 3
    A DNA analysis was performed by Lisette Vega, a forensic science expert from the

Philadelphia Police Department Criminalistics Unit, DNA laboratory. Id. at 99-100. Ms. Vega

analyzed a swab from inside the complainant's crotch, a vulvar swab, an oral swab, a perineal

swab, and a reference blood sample from the complainant as well as a reference blood sample

from the defendant. Id. at 102-103. A touch DNA sample from inside of the complainant's

crotch matched the complainant and an unknown individual. Id. at 106. The defendant was

excluded as a contributor. Id. The unknown individual was a female. Id. at 107. The other

swabs from inside the crotch, the vulvar swab, and the oral swab matched the complainant. Id.

However, Ms. Vega testified that it is possible that if the complainant wiped herself she may

have removed all or some of the DNA from the area. Id. at 108.

    III.   DISCUSSION

    A. Sufficiency of the Evidence

    The defendant challenges the sufficiency of the evidence presented at trial as to all charges.

In reviewing a claim of insufficient evidence, the standard of review is well settled in

Pennsylvania:


            The standard we apply in reviewing the sufficiency of the evidence is
            whether viewing all the evidence admitted at trial in the light most
            favorable to the verdict winner, there is sufficient evidence to enable the
            fact-finder to find every element of the crime beyond a reasonable doubt.
            Tn applying the above test, we may not weigh the evidence and substitute
            our judgement for the fact-finder. In addition, we note that the facts and
            circumstances established by the Commonwealth need not preclude every
            possibility of innocence. Any doubts regarding a defendant's guilt may
            be resolved by the fact-finder unless the evidence is so weak and
            inconclusive that as a matter of law no probability of fact may be drawn
            from the combined circumstances. The Commonwealth may sustain its
            burden of proving every element of the crime beyond a reasonable doubt
            by means of wholly circumstantial evidence. Moreover, in applying the
            above test, the entire record must be evaluated and all evidence actually
            received must be considered. Finally, the [finder] of fact while passing


                                                 4
             upon the credibility of witnesses and the weight of the evidence produced,
             is free to believe all, part or none of the evidence.

        Commonwealth v. Jones, 886 A.2d 689, 704 (Pa. Super. 2005), appeal denied, 897 A.2d
        452 (Pa. 2006) (citations omitted).

    The defendant asserts that the evidence was insufficient to support her convictions because

the DNA evidence excluded the defendant as a match. Although the evidence excluded the

defendant as a contributor, the results did not exonerate her. At the defendant's trial, the jury

heard testimony from numerous witnesses including, Officer Santos, the complainant, Attilah

Wearing, Detective Gonzalez, forensic science expert Lisette Vega, Dr. Blackstone, Detective

Enriquez, Melanie Wearing, and Latasha Robinson.

    It is well-established that even the uncorroborated testimony of the complaining witness is

sufficient to convict a defendant of sexual offenses. Commonwealth v. Davis, 650A.2d 452 (Pa.

Super. 1994) aff'd on other grounds, 674 A.2d 214 (1996). The fact finder is entitled to believe

all, part, or none of the evidence adduced at trial. Commonwealth v. Wall, 953 A.2d 581, 584

(Pa. Super. 2008) (citing Commonwealth v. Price, 606 A.2d 618, 685 (Pa. Super. 1992)). Where

a defendant argues that physical evidence is inconsistent with a victim's testimony, but the

evidence does not necessarily exculpate him, the fact-finder may entertain a defendant's

alternative theory and reasonably reject it. Id.

    Forensic science expert Lisette Vega offered a potential explanation for why the DNA did

not match the defendant's DNA, i.e. that all or some of the DNA may have been removed from

· the area by the complainant wiping herself. N.T. Apr. 15, 2015 Vol. III at p. 108. It was within

the province of the jury to decide whether the failure to detect the defendant's DNA was more

compelling than the victim's testimony. Commonwealth v. Moto, 23 A.3d 989, 997 (Pa. 2011).

The jury was free to find that the results of the DNA were not determinative in light of the other



                                                   5
evidence implicating the defendant and the other possible explanations for the failure to detect

the defendant's DNA.

Aggravated Indecent Assault of a Child (F 1)

   To prove aggravated indecent assault of a child, the evidence must show that the defendant

penetrated, however slight, the genitals or anus of a complainant (who is less than 13 years of

age) with a part of the person's body for any purpose other than a good faith medical, hygienic,

or law enforcement procedure purpose. 18 Pa.C.S. § 3125(b). The Commonwealth satisfied this

evidentiary requirement through the complainant's testimony that the defendant's finger

penetrated her vagina. In Commonwealth v. Filer, 846 A.2d 139, 141 (Pa. Super. 2004), the

victim testified that the defendant put one hand down her pants and inserted his finger into her

vagina. Although the defendant claimed the victim's testimony was inconsistent, the court found

the evidence sufficient to sustain the conviction for aggravated indecent assault. Id.

   Here, the complainant testified that while laying on a couch, the defendant touched her with

her nails between her legs, in an area the complainant refers to as her "coochie" or "coo-coo."

The complainant told her mother that the defendant "hurt my coo-coo" and put her finger in my

"coo-coo." A small amount of blood was in the interior part of the complainant's vagina. She

also had a small amount cf bleeding with urination following the incident. Therefore, the

evidence was more than sufficient for the jury to find the defendant guilty of aggravated indecent

assault of a child.

Corruption of a Minor (Ml)

    In order to convict a person of corruption of a minor, the Commonwealth must prove beyond

a reasonable doubt a person age 18 or older, by any act corrupts or tends to corrupt the morals of

any minor less than 18 years old. 18 Pa.C.S. § 6301(a)(l )(i). Corruption of a minor can involve



                                                 6
a virtually unlimited variety of types of conduct involving a child. In order to determine whether

conduct might corrupt the morals of a minor, common sense of the community and a general

sense of decency, propriety, and morality which most people entertain will suffice in applying

this section to the facts of the case. Commonwealth v. Decker, 698 A.2d 99, 101 (Pa. Super.

    1997). The Superior Court has held that evidence was sufficient to support conviction for

corruption of a minor where the record established that defendant sexually abused his five-year-

old step-granddaughter. Commonwealth v. Bishop, 742 A.2d 1 78 (Pa. Super. 1999). As

discussed above, the record clearly established that the defendant had sexual contact with the

complainant in her grandmother's home when the defendant put her fingers between the

complainant's legs and touched her "coochie." Further, the defendant was over the age of

eighteen and the complainant was under the age of eighteen at the time of the incident. 6

Unlawful Contact with a Minor (Fl)

       Finally, the defendant was convicted of unlawful contact with a minor. To sustain a

conviction for unlawful contact with a minor as charged in this case, the Commonwealth must

prove beyond a reasonable doubt that the defendant intentionally contacted a minor, for the

purpose of engaging in activity prohibited under Chapter 31 (relating to sexual offenses), and

that either the defendant or the person being contacted was within the Commonwealth. 18

Pa.C.S. § 6318(a)(l). "Contact" is defined as direct or indirect contact or communication by any

means, method or device, including contact or communication in person or through an agent or

agency, through any print medium, the mails, a common carrier or communication common

carrier, any electronic communication system and any telecommunications, wire, computer or

radio communications device or system. 18 Pa.C.S. § 63 l 8(c). A "minor" is an individual under



6
    The parties stipulated that the defendant's date of birth is January 5, 1974. N.T. Apr. 15, 2015 'Joi. Ill at p.147.

                                                               7
18 years of age. 18 Pa.C.S. § 631 S(c). As discussed above, the defendant had sexual contact

with the complainant for the purpose of committing aggravated indecent assault of a child and

corruption of a minor. Thus, sufficient evidence was presented at trial to sustain a conviction for

unlawful contact with a minor.

    In consideration of the complainant's testimony, the testimony of the complainant's mother,

the CHOP emergency room doctor, and the testimony of the officers, the evidence supports the

jury's convictions of the defendant. In viewing all the evidence admitted at trial in the light most

favorable to the Commonwealth, the evidence was sufficient to enable the jury to find, beyond a

reasonable doubt, that defendant was guilty of aggravated indecent assault of a child, corruption

of a minor, and unlawful contact with a minor.

    B. Weight of the Evidence

    The defendant also challenges the weight of the evidence. When evaluating the weight of the

evidence, the standard of review is as follows:

                The weight of the evidence is exclusively for the finder of fact to believe
                all, part, or none of the evidence and to determine the credibility of the
                witnesses. An appellate court cannot substitute its judgement for that of
                the finder of fact. Thus [the Superior Court] may only reverse the lower
                court's verdict if it is so contrary to the evidence as to shock one's sense
                of justice. Moreover, where the trial court has ruled on the weight claim
                below, an appellate court's role is not to consider the underlying question
                of whether the verdict is against the weight of the evidence. Rather,
                appellate review is limited to whether the trial court palpably abused its
                discretion in ruling on the weight claim.

          Commonwealth v. Champney, 832 A.2d 403, 408 (Pa. 2001).

    On appeal the defendant asserts that the verdict is against the weight of the evidence because

the DNA evidence excluded the defendant as a suspect. 7 As discussed at length above, the jury

heard from numerous witnesses and was able to assess the credibility of the witnesses. Although


7 The   defendant preserved this claim in her post-sentence motion. Pa. R. Crim. P. 607.

                                                           8
the defendant's testimony contradicted the testimony of the complainant and the DNA didnot

match the defendant, the jury had the full opportunity to evaluate the substance of the testimony

to make the relevant factual determinations,    Additionally, "where an appellant argues that

physical evidence is 'inconsistent'   with a victim's testimony, but that evidence does not

necessarily exculpate him, the fact-finder may entertain a defendant's alternative theory and

reasonably reject it. In such instances, we will not substitute the fact-finder's judgment with our

own." Wall, 953 A.2d at p. 586; See also Commonwealth v. Burns, 988 A.2d 684, 695 (Pa.

Super. 2009) (the exclusion of a defendant as a DNA contributor does not mandate a finding of

not guilty). In Wall the court rejected the defendant's weight of the evidence claim where DNA

testing excluded Wall's sperm as a match. Id. The court concluded while DNA evidence may

have been an alternative theory it did not require the conclusion that Wall did not rape the victim.

Id.

      Here, the jury heard testimony from the complainant who testified credibly that the defendant

touched her "coo-coo" as well as the complainant's mother who testified that she saw blood

between the complainant's    legs after she urinated. The jury also heard.testimony that the DNA

evidence did not match that of the defendant. However, the Commonwealth's          laboratory expert

presented a reasonable explanation that the DNA could have been removed when the

complainant wiped herself after urinating. The jury had the full opportunity to hear the

defendant's alternative theory and assess its credibility, and chose to reject it. Therefore, this

court finds no merit in the defendant's challenge to the weight of the evidence presented at trial

as it does not "shock one's sense of justice." Commonwealth v. West, 937 A.2d 516, 521 (Pa.

Super. 2007).




                                                   9
IV.      CONCLUSION

      For all of the reasons herein, the defendant's convictions should be affirmed.



                                                                               BY THE COURT




                                                                             Woelpper Donna, J.   .




                                              10
                                                                                  FILED
                                                                                    APR 2 0 20\6
                     IN THE COURT OF COMMON PLEAS
                FIRST JUDICIAL DISTRICT OF PENNSYLVANIA                         Crim\na\ Appea\s Un\t
                         CRIMINAL TRIAL DIVISION                             first Judicia\ District of PA


COMMONWEALTH OF                                              CP-51-CR-0004971-2013
PENNSYLVANIA

       v.                                                    3433 EDA 2015

LATASHA ROBINSON

                                   PROOF OF SERVICE

I hereby certify that I am this 201h day of April, 2016, serving the foregoing Opinion on the
persons indicated below, by first-class & inter-office mail:


Zachary Shaffer, Esq.
Land Title Building
100 S. Broad Street, Suite 1216
Philadelphia, PA 19110

Hugh Burns, ADA
Chief, Appeals Unit
District Attorney's Office
3 South Penn Square
Philadelphia, PA 19107


                                                             '
                                                              !U~ Richard P. Santosusso, Esq.
                                                       Law Clerk to Hon. Donna M. Woelpper